ORDER ON MANDATE
PER CURIAM.
WHEREAS, the order of this court was entered on June 22, 1971 denying a motion to dismiss an interlocutory from the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s order, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed May 10, 1972, 263 So.2d 1, and mandate now lodged in this court, quashed this court’s order and remanded the cause with instructions to quash the appeal and remand the cause to the trial court for further proceedings ;
Now, therefore, It is Ordered that the said order of this court dated June 22, 1971 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, appellee’s motion to dismiss or quash this interlocutory appeal is granted, the appeal is quashed and the cause is remanded to the circuit court for further proceedings. Costs allowed shall be taxed in the circuit court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).